DETAILED ACTION
This is the first office action on the merits in this application. The claims of March 16, 2020, are under consideration. Claims 1-18 stand pending. 
This application is a continuation of application 15/113,304, now US patent 10,588,639. At least the independent claims of the instant application are substantially identical to each of the independent claims of the ‘304 application in the March 25, 2019 filing. Each of those independent claims was rejected in an office action issued April 4, 2019. Additionally, many of the dependent claims are identical, or at least substantially similar. As such, it is proper to make this a first-action final rejection. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correlation of Claims
*Note that due to multiple dependence of the dependent claims to both claims 1 and 2 in the ‘304 application, two claims in the instant application correlate to a single one of the ‘304 claims. 
16/820373 (instant)
15/113304 (March 16, 2013 amendment)
Claim 1
Claim 1
Claim 9
Claim 2
Claim 2, claim 12
Claim 3
Claim 3, claim 13
Claim 4
Claim 4, claim 14
Claim 5
Claim 5, claim 15
Claim 6
Claim 6, claim 16
Claim 7
Claim 7, claim 17
Claim 8
Claim 8, claim 18
Claim 9

Claim 10

Claim 11

Claim 12

Claim 13

Claim 14 (canceled)

Claim 15 (canceled)
Claim 10
Claim 16
Claim 11
Claim 17

Claim 18 (canceled)

Claim 19 (canceled)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8-11, 15, 16, and 18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buechel et al. (US 4,738,253).
Regarding claims 1, 5, and 8, Buechel teaches a guide for a surgical instrument for use in treating a joint of a patient as in figs. 4, 6, 9 and 10. The guide includes 
a body 100 having a guide slot 120 extending through at least a portion of the body from a first side of the body to a second side of the body (out of the page to into the page in fig. 9). 
The guide slot is dimensioned to receive the surgical instrument (saw blade, col. 8, lines 31-32) through an entrance opening of 120 and guide the surgical instrument along a path extending from an exit opening in a direction substantially opposite the entrance opening and substantially along a predetermined cutting plane (e.g. defined by any surfaces within the slot 120; defined by the entire “thickness” of the slot 120; or defined by an imaginary plane passing through the slot 120; a plane parallel to those other suggested planes; amongst others). 
The entrance opening of 120 is located on the first side of the body (out of the page in fig. 9) and the exit opening is located on the second side of the body (into the page in fig. 9; toward the bone as in fig. 4). 
A cutting-plane side wall 123 of the guide slot 120, when used with adapter 200, includes at least a portion substantially located within the cutting plane. 
An opposing side wall 202 of the guide slot is positioned substantially opposite the cutting-plane side wall and includes at least one spring-fit structure 200. 
The at least one spring-fit structure 200 includes a guide surface 204 substantially facing the cutting-plane side wall 123. 
The spring fit structure 200 includes a flexing portion 210 connected to the body 100 (when coupled to slot 12) and supporting at least a portion of the guide surface 204. The flexing portion 210 is capable of allowing at least a portion of the guide surface 204 to move in a direction substantially away from the cutting plane when the surgical instrument is inserted into the guide slot 120 and contacts at least a portion of the guide surface 204.
Regarding claim 6, when assembled as in fig. 8, the structure is considered to be unitary. 
Regarding claims 9-11, claim 9 is essentially claim 1 and further an implant. Buechel is taught being for use with a knee prosthetic joint implant (col. 1, line 20-22). The implant includes a bone facing surface (inherently, when being implanted). The cuts being taught to be for implanting a knee prosthesis are considered to imply the cuts are for forming resected surfaces for supporting or negatively matching the bone-facing surface of the implant. 
Regarding claims 15, 16, and 18, the claims are considered duplicative of claims 5, 6, and 8, as rejected above, and are rejected for the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechel in view of Anthony et al. (US 2012/0253350 A1).
Regarding claims 2-4 and 12-14, Buechel teaches the limitations of claims 1 and 9, as above, but fails to teach the slot having a concave or convex surface. 
Anthony teaches a bone cutting guide having a slot 22, for use with a saw 28, having either straight or curved surfaces (figs. 2 and 8). Top and bottom surfaces of the curved surfaces of 22 are considered to be convex and concave. 
It would have been obvious to one with ordinary skill in the art to form the Buechel device with a curved slot as shown by Anthony. One would have done so in order to utilize the Buechel device in reparation particular configurations of bone defect [0025]. Anthony has shown that curved and flat surfaces are functionally equivalent for the purpose of guiding a cut in a particular desired configuration. 
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechel.
Regarding claims 7 and 17, the limitations of claims 1 and 9 were taught by Buechel, but Buechel is silent as to the materials of the device. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the claimed portions of polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Additionally, polymers are known to have desirable characteristics, such as low frictional surfaces which would be beneficial for guiding, for example, a saw blade through a cutting slot. 
Conclusion
This is a Continuation of applicant's earlier Application No. 15/113304.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799